Case: 19-13431   Date Filed: 03/13/2020   Page: 1 of 2



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-13431
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:19-cr-00007-AW-GRJ-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus


STEVEN MCCUMMINGS,

                                                         Defendant-Appellant.
                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (March 13, 2020)

Before MARTIN, ROSENBAUM and LAGOA, Circuit Judges.

PER CURIAM:
              Case: 19-13431     Date Filed: 03/13/2020   Page: 2 of 2



      Barbara Sanders, appointed counsel for Steven McCummings in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and McCummings’s convictions and sentences are AFFIRMED.




                                         2